 Case 17-14454-elf Doc 755-3 Filed 07/12/21 Entered 07/12/21 10:42:32                      Desc
               Notice of Application for Compensation Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 --------------------------------------------------- x
 In re                                               :   Chapter 11
                                                     :
                                                     :
 ISLAND VIEW CROSSING II, L.P.,                      :   Case No. 17-14454 (ELF)
                                                     :
                            Debtor.                  :
                                                     :
 --------------------------------------------------- x

    NOTICE OF FIRST AND FINAL FEE APPLICATION OF STRADLEY RONON
  STEVENS & YOUNG, LLP, SPECIAL LITIGATION COUNSEL TO THE DEBTOR,
        FOR THE PERIOD JULY 18, 2017 THROUGH FEBRUARY 28, 2018

TO THE DEBTOR, COUNSEL, ALL CREDITORS, OFFICE OF THE U.S. TRUSTEE AND
OTHER PARTIES IN INTEREST, NOTICE IS GIVEN:

       Stradley Ronon Stevens & Young, LLP (“Stradley”), special litigation counsel to the
above-captioned debtor (“Debtor”), has filed an Application for Compensation ($364,220.50) and
Reimbursement of Expenses ($980.14) for a total amount of $364,220.50.

       The Application is on file with the Office of the Clerk of the U.S. Bankruptcy Court for
the Eastern District of Pennsylvania, 900 Market Street, Suite 400, Philadelphia, PA 19107, and
may be inspected by the Debtor, any creditor, or any other party in interest. You may request a
complete copy from undersigned counsel.

       You may file an answer, objection or other response to the Application, or request a
hearing, stating the reasons why a hearing is necessary, in writing, with the Clerk of the U.S.
Bankruptcy Court, 900 Market Street, Suite 400, Philadelphia, PA 19107, on or before
FOURTEEN (14) DAYS after receiving this Notice.

        In the absence of any answer, objection, other response, or request for hearing, and upon
certification of no objection, the matter will be submitted to the Court as unopposed and the Court
may grant the Application as requested.




                                                                                         4784918v.2
 Case 17-14454-elf Doc 755-3 Filed 07/12/21 Entered 07/12/21 10:42:32      Desc
               Notice of Application for Compensation Page 2 of 2



Dated: July 12, 2021                      /s/ Daniel M. Pereira
                                          Gretchen M. Santamour, Esq.
                                          Daniel M. Pereira, Esq.
                                          STRADLEY RONON STEVENS &
                                          YOUNG, LLP
                                          2005 Market Street, Suite 2600
                                          Philadelphia, PA 19103
                                          Telephone: 215-564-8000
                                          gsantamour@stradley.com
                                          dpereira@stradley.com




                                     14

                                                                        4784918v.2
